EXHIBIT 10.10


July 11, 2014
William “Bill” J. Leatherberry




Dear Bill:
We are pleased and excited to offer you employment with NMI Holdings, Inc. (the
"Company") beginning on August 1, 2014 (the "Start Date"). You will initially
serve as Executive Vice President, General Counsel and you will report directly
to the Chief Executive Officer, currently Bradley Shuster. You will be based in
the Company’s Emeryville, CA office. During your employment, you will be
entitled to be paid an annual base salary at the rate of $350,000 per year, less
applicable withholdings and deductions ("Annual Base Salary"), payable at times
consistent with the Company's general policies regarding compensation of
employees, as in effect from time to time. In addition, during your employment,
you will be eligible to participate in any health and welfare benefit programs
adopted and maintained by the Company for its employees, subject to the terms
and limitations of the applicable plan and the Company's ability, in its sole
discretion, at any time and from time to time, to change or terminate any of its
employee benefit plans, programs or policies. Also, as an Executive Vice
President, you will be eligible to participate in the Company’s perquisite
program, as in effect from time to time, at the rate of $30,000 per year, less
applicable withholdings and deductions, payable at times consistent with the
Company's payroll practices, as in effect from time to time.


For calendar year 2014, the Company will pay to you a minimum bonus of $262,500,
pro-rated based on the number of days from the Start Date through December 31,
2014 (“Minimum Guaranteed Bonus”), payable in accordance with the Company's
customary practices with respect to the payment of bonuses. The Company
currently expects to pay 2014 bonuses in the first quarter of 2015, but in no
event later than March 15, 2015. Except as provided below upon certain
qualifying terminations of employment, in order to receive the Minimum
Guaranteed Bonus, you must be in an "active working status" at the time of bonus
payment. For purposes of this letter, "active working status" means that you
have not resigned (or given notice of your intention to resign) and have not
been terminated for any reason (or been given notice of your termination).


With respect to calendar year 2015 and thereafter, you will be eligible to be
awarded an annual discretionary cash bonus, with a target annual bonus
opportunity of up to seventy-five-percent (75%) of your Annual Base Salary, less
applicable withholdings and deductions (the "Discretionary Bonus"), payable in
accordance with the Company's customary practices with respect to the payment of
bonuses, as in effect from time to time. Any Discretionary Bonus will be
determined by your supervisor, subject to approval by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”). Except as
provided below upon certain qualifying terminations of employment, in order to
receive a Discretionary Bonus, you must be in an "active working status" (as
described above) at the time of bonus payment. For the avoidance of doubt, you
will not be eligible to receive a Discretionary Bonus if you resign or if your
employment is terminated for any reason at any time during the applicable year
to which such Discretionary Bonus relates prior to the payment date of such
Discretionary Bonus.


As soon as reasonably practicable following your Start Date, management will
recommend to the Committee that you be granted equity-based awards in respect of
Company stock under the Company’s 2014 Omnibus Incentive Plan (the “Plan”) with
a grant date fair market value equivalent to approximately $300,000 (the
“Sign-On Awards”). The proposed Sign-On Awards will consist of a combination of
restricted stock or restricted stock units (as determined by the Committee in
its sole discretion) and options, split approximately 25% and 75%, respectively,
with such split determined by the Committee in its sole discretion. The number
of shares of Company stock subject to the Sign-On Awards will be determined
based on the Company’s stock price at the date of the grant, rounded down to the
nearest share, with the grant date fair market value of any options to be
determined based on the methodology and factors generally used by the Company.
The terms and conditions of the Sign-On Awards, including the grant date,
exercise price and vesting schedules will be set forth in the applicable award
agreement and will be subject to the terms of the Plan, as amended from time to
time. There can be no assurances that the Committee will approve all or any of
the Sign-On Awards recommended by the Company's management.




--------------------------------------------------------------------------------


EXHIBIT 10.10




Assuming that your job performance meets or exceeds management’s expectations,
management will also recommend to the Committee at the next regular meeting when
it considers annual employee equity awards that you be considered for an annual
equity-based award in respect of Company stock. At this time, it is anticipated
that the Committee will consider annual employee equity-based awards at its
meeting scheduled for February 2015, but this may occur later in the year. The
terms and conditions of any equity-based award, including the grant date,
exercise price (if any) and vesting schedule(s) will be set forth in the
applicable award agreement and will be subject to the terms of the Plan, as
amended from time to time. There can be no assurances that the Committee will
approve all or any equity-based awards recommended by the Company's management.


The Company offers a generous 25 days of Paid Time Off (PTO) per year. For 2014,
you will be eligible for PTO on a pro-rated calendar year basis. Your PTO will
begin to accrue on the Start Date.


If your employment with the Company is terminated without Cause (as defined in
the Plan) within twelve months following a Change in Control (as defined in the
Plan), you will be entitled to, subject to your execution and non-revocation of
a release of claims in a form acceptable to the Company within 30 days of your
termination of employment, a lump sum cash payment on the 45th day following the
date of your termination of employment equal to the sum of (i) your earned
Annual Base Salary through the date your employment terminates, to the extent
not yet paid, (ii) any annual cash bonus payment earned for the completed
calendar year prior to your date of termination (other than any deferred portion
of an annual bonus, which will be paid in accordance with the applicable
deferral arrangement), (iii) one and a half times the sum of your (A) Annual
Base Salary in effect immediately prior to the termination of your employment,
and (B) target Discretionary Bonus or Minimum Guaranteed Bonus, if applicable,
in each case, as in effect immediately prior to the termination of your
employment and (iv) any other vested amounts or benefits that the Company is
required to pay or provide or for which you are eligible to receive under any
plan, program, policy, practice, contract or agreement with the Company through
the date of your termination of employment.


This offer is not a contract guaranteeing employment for any specific duration.
Rather, your employment with the Company is on an at-will basis. As an at-will
employee, both you and the Company have the right to terminate your employment
at any time with or without cause. Similarly, nothing in this letter shall be
construed as an agreement to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company.


Any amounts payable under this letter are intended to be exempt or excluded from
the application of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or are otherwise intended to avoid the incurrence of tax
penalties under Section 409A, and, with respect to amounts payable under this
letter that are subject to Section 409A, this letter shall in all respects be
administered in accordance with Section 409A. For purposes of Section 409A, any
right to a series of payments under this letter agreement, if any, shall be
treated as a right to a series of separate payments. In no event may you,
directly or indirectly, designate the calendar year of payment of any amounts
payable under this letter.


This letter shall be governed, construed, and interpreted under the laws of the
State of California, without giving effect to any conflict of laws provisions.


This offer of employment is contingent upon the successful completion of the
Company's pre-employment screening process, which includes reference checking
and the background check required as an insurance company and by many of our
vendors and customers. This background check will be initiated shortly before
the Start Date, but may not be completed prior to the Start Date, and your
employment and continued employment is contingent upon the successful completion
of this process. The Company will determine, in its sole discretion, if you have
successfully completed the process.


You agree to comply fully with all policies and procedures in effect for
employees, including but not limited to, the Employee Handbook, the Business
Conduct Policy and any other memoranda and communications




--------------------------------------------------------------------------------


EXHIBIT 10.10


applicable to you pertaining to policies, procedures, rules and regulations, as
currently in effect and as may be amended from time to time.


The Immigration Reform and Control Act require employers to verify the
employment eligibility and identity of new employees. You will be emailed a link
to complete the online Employment Verification Form I-9 that you are required to
complete as a condition of employment.


By accepting this offer, you represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this letter.


This letter constitutes the entire agreement between you and the Company
regarding your employment with the Company and supersedes any and all oral or
written employment or compensation agreements between you and the Company or its
affiliates.
We are confident that your experience and abilities are going to have a
significant impact on the Company and our growth prospects. We look forward to
working with you in developing and growing the Company.


Please confirm acceptance of this offer by signing below and returning a signed
copy of this letter to me. Please feel free to call if you have any questions.




Sincerely,






By: /s/ Bradley M. Shuster
Bradley M. Shuster
Chairman, President and Chief Executive Officer


I acknowledge receipt of this letter and I accept the position offered    




Signature By: /s/ William J. Leatherberry    Date: July 11, 2014




